Exhibit 10.3

SERVICES AGREEMENT BETWEEN

TAXUS CARDIUM PHARMACEUTICALS GROUP, INC & ANGIONETICS INC.

This Services Agreement (“Agreement”) dated June 6, 2016 is made and entered
into by and between Taxus Cardium Pharmaceuticals Group Inc., a Delaware
corporation (“Cardium”), and Angionetics Inc., a Delaware corporation and a
wholly owned subsidiary of Cardium (“Angionetics”), with respect to the
following facts:

A. Cardium, through its Cardium Therapeutics operating unit, has been engaged in
the development of novel gene therapies for the treatment of cardiac ischemic
heart, including the clinical and commercial development of its Generx® product
candidate (the “Business”).

B. Angionetics was established to conduct the Business and is concurrently
receiving a contribution of the Business’ assets and liabilities from Cardium
pursuant to the terms of a Contribution Agreement of even date herewith (the
“Contribution Agreement”) between Cardium and Angionetics.

C. Cardium and Angionetics desire to enter into this Agreement for the purpose
of providing for the joint use of certain assets and services for a transition
period (the “Transition Period”), which is expected to be completed by
December 31, 2016.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth in this Agreement, and intending to be legally bound, the parties
agree as follows:

AGREEMENT

1. Transfer Services. Cardium shall provide Angionetics, on an unbilled basis,
with support and services related to the Contribution and the transfer of the
Assets and the Assumed Liabilities to Angionetics under the Contribution
Agreement, including: (1) the transfer of protocols, procedures and standard
operating procedures, directly or indirectly related to the Business or the
Assets, including methods for manufacturing Generx® and related quality control,
quality assurance systems, testing protocols and procedures; (2) the transfer of
all regulatory, compliance and research and development related procedures and
protocols; and (3) the training of Angionetics employees for manufacturing,
quality assurance testing and product commercialization, and (4) the
establishment of separate accounting systems and internal controls over
financial reporting, transfer of accounting records, and SOX documents and
related protocols.

2. Services. During the term of this Agreement, Angionetics may request that
Cardium provide Angionetics with the services described below, and Cardium shall
use commercially reasonable efforts to provide such services on the terms and
conditions contained in this Agreement:

a. Administrative Services. Cardium shall provide accounting and human resources
services, including bookkeeping, payroll and employee benefits of the type
Cardium provided for the Business prior to the Contribution.

b. Commercial and Clinical Development Activities. Cardium and Angionetics have
established a specific set of commercial and clinical development objectives to
be completed during the Transition Period as set forth in Exhibit 1 (“Key
Objectives”).

 

-1-



--------------------------------------------------------------------------------

Cardium shall provide support to Angionetics as Angionetics may request
consistent with the achievement of any of the Key Objectives.

3. Use of Subcontractors. Cardium may subcontract any of the services hereunder
subject to Angionetics’s prior written consent in each instance. When services
are requested by Angionetics that will require the use of outside resources
and/or materials, Cardium shall provide an estimate of costs for such services,
without mark-up or commission, which can be accepted or rejected by Angionetics.
Subcontractors having access to Angionetics Confidential Information and/or
intellectual property must have a valid written agreement in place with Cardium
with terms to protect Angionetics’s confidential information and intellectual
property protection under terms no less burdensome than those set forth in this
Agreement and the Contribution Agreement.

4. Access to Cardium Facility. During the term of this Agreement, authorized
personnel of Angionetics shall be permitted to use Cardium’s leased office
facility located at 11750 Sorrento Valley Rd., Suite 250, San Diego, California
(the “Facility”) and any successor facility. Such access will include the right
to use the telephone, computer, network and Internet systems, furniture,
fixtures, equipment and supplies. Angionetics shall be entitled to provide its
employees, contractors, representatives and agents with access at any and all
times, with or without notice to Cardium, subject to terms and conditions of the
real property lease between Cardium and its landlord with respect to the use of
the Facility.

5. Reimbursement of Costs. Angionetics shall reimburse Cardium for the services
provided under Section 2, 3 and 4 of this Agreement at cost, without mark up or
deduction, as follows:

a. The fees for the services provided in Section 2 will be allocated between
Cardium and Angionetics based on the percentage of time that an employee spends
working for one party or the other during a payroll period (including base
salary and benefits, but excluding performance bonus or equity awards), or such
other comparable manner as may be required under U.S. generally accepted
accounting principles.

b. The costs of contractors under Section 3 will be based on the direct cost
actually incurred by Cardium net of discounts and rebates, but including all
taxes, for the services rendered to Angionetics.

c. The allocation of the rent and related costs under the Facility shall be
based on calculated on the basis of thirty percent (30%) to Cardium and seventy
percent (70%) to Angionetics.

Cardium shall invoice Angionetics for the cost of the services on the business
day closest to the 15th and the last day of the month. Invoices shall be due and
payable within 15 days or issuance.

6. Compliance with Laws. Each party will comply with all applicable laws, rules,
ordinances and regulations of any governmental entity or regulatory agency
governing the actions to be taken and provided hereunder. Neither party will
take any action in violation of any applicable law, rule, ordinance or
regulation that could result in liability being imposed on the other party.

 

-2-



--------------------------------------------------------------------------------

7. Access to Information. Angionetics shall provide Cardium and its authorized
representatives with access to its books and records and other information
reasonably necessary for Cardium to perform the services required under this
Agreement. Cardium may retain a copy of all such books and records for its
legitimate business purposes, including, without limitation, audit, accounting,
claims (including claims for indemnification hereunder), litigation and tax
purposes, as well as for purposes of fulfilling disclosure and reporting
obligations and for performing under this Agreement and the transactions
contemplated hereby.

8. Confidentiality. All information observed, communicated or otherwise
disclosed by one party to the other in connection with the provision of the
services or otherwise under this Agreement shall constitute Confidential
Information and be subject to the confidentiality obligations and other
provisions of the parties as set forth in the Contribution Agreement.

9. Intellectual Property Rights. Each of Cardium and Angionetic’ grants the
other party a license to use such party’s intellectual property solely for the
purposes of providing the services and performing the transactions contemplated
by this Agreement. Nothing in this agreement shall be construed to convey any
right title or interest in any intellectual property rights. Except for the
license described above, each of Cardium and Angionetics shall retain all right,
title and interest in their respective intellectual property, including any
derivative works developed through the provision of services in this Agreement.
Each party shall, upon the request of the other party, execute such documents or
instruments as the other party may reasonably require for the purpose of
assigning any derivative works to the owner of the underlying intellectual
property.

10. Transfer of Key Personnel. It is anticipated that certain current and future
employees of Cardium, who are experienced in the clinical development and
commercialization of DNA-based therapeutics biologics will be offered an
opportunity to transfer their employment status from Cardium to Angionetics,
once Angionetics has established adequate systems and working capital to support
such employment. Cardium expressly waives any non-solicitation agreement or
arrangement and specifically agrees that Angionetics is permitted solicit and
may offer employment to Cardium employees from time to time in its discretion,
but shall have no obligation to extend any offer of employment to any Cardium
employee.

11. Standard of Care. Cardium will use commercially reasonable efforts to make
available to Angionetics, from time to time, such services as Angionetics shall
reasonably request. Cardium will provide all services hereunder, including those
of any subcontractors, in good faith, but is otherwise providing the services
without representation or warranty of any kind.

12. Limitation of Liability. CARDIUM SHALL NOT BE LIABLE FOR ANY DIRECTOR OR
INDIRECT DAMAGES ARISING OUT OF ITS PERFORMANCE OF THE SERVICES, OTHER THAN
LOSSES ARISING FROM CARDIUM’S WILLFUL MISCONDUCT, FRAUD, OR BREACH OF
CONFIDENTIALITY UNDER SECTION 9. IN THE EVENT THAT ANGIONETICS IS DISSATISFIED
WITH THE PERFORMANCE OF THE SERVICES, EXCEPT AS PROVIDED IN THIS SECTION,
ANGIONETICS’ SOLE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT. EXCEPT FOR
LIABILITY FOR BREACH OF CONFIDENTIALITY, OR LIABILITY FOR INFRINGEMENT OR
MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS, IN NO EVENT SHALL EITHER PARTY
OR ANY OF ITS REPRESENTATIVES BE LIABLE UNDER THIS AGREEMENT TO THE OTHER PARTY
OR ANY THIRD PARTY FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
PUNITIVE OR ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,

 

-3-



--------------------------------------------------------------------------------

ARISING OUT OF, OR RELATING TO, AND/OR IN CONNECTION WITH ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B) WHETHER
OR NOT IT WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND (C) THE LEGAL OR
EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) UPON WHICH THE CLAIM IS BASED.

13. Term. This Agreement shall continue until terminated. This Agreement may be
terminated at any time by mutual consent of the parties or by either party upon
30 days prior written notice to the other; provided, however, that Cardium shall
not be entitled to terminate this Agreement before the expiration of six months
from the date of this Agreement, except for Angionetics’ breach of reimbursement
obligations under Section 5 of this Agreement which remains uncured for a period
of 15 days.

14. Relationship of Parties. The status of the parties under this Agreement
shall be that of independent contractors. Neither party shall have the right to
enter into any agreements or binding commitments on behalf of the other party,
nor shall it represent to any person that it has any such right or authority.
Nothing in this Agreement shall be construed as establishing a partnership or
joint venture relationship between the Parties. Neither party shall be, nor
represent itself as being, an agent of the other party, and shall not be, nor
represent itself as being, authorized to bind the other party. Each party shall
be responsible for compensation and applicable withholding taxes for its
employees and consultants and shall defend, indemnify and hold the other party
harmless from any and all claims made by its personnel on account of an alleged
failure by the other party to satisfy any tax or withholding obligation.

15. Further Assurances. Cardium and Angionetics agree to execute any and all
documents and instruments of transfer, assignment, assumption or novation and to
perform such other acts as may be reasonably necessary or expedient to further
the purposes of this Agreement and the transactions contemplated by this
Agreement.

16. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings,
representations and warranties and agreements, both written and oral, with
respect to such subject matter. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.

17. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

18. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

19. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of Laws of any jurisdiction other than those of the State of
Delaware. Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States or the Chancery Courts of the State of
Delaware, and each party irrevocably

 

-4-



--------------------------------------------------------------------------------

submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

[SIGNATURES ON FOLLOWING PAGE]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TAXUS CARDIUM PHARMACEUTICALS GROUP, INC. By:  

/s/ CHRISTOPHER J. REINHARD

  Christopher J. Reinhard, CEO ANGIONETICS INC. By:  

/s/ CHRISTOPHER J. REINHARD

  Christopher J. Reinhard, CEO

 

-6-



--------------------------------------------------------------------------------

EXHIBIT 1

Services Agreement

Key Objectives and Accomplishments by

Taxus Cardium Pharmaceuticals Group During Transition Period

 

v Complete audit of Angionetics’ financial statements by Marcum LLP as required
by Regulation S-X, necessary to prepare a registration statement on Form S-1

 

v Establish financial accounting system and system of internal controls and
disclosure controls, consistent with plans to apply for Nasdaq listing.

 

v Establish independent payroll system

 

v Establish employee benefit plans including health insurance and a 401(k)
retiremen plan

 

v Prepare employee handbook and related policies

 

v Assist in securing FDA clearance for planned Generx Phase 3 AFFIRM clinical
study

 

v Complete manufacturing of Generx for planned Phase 3 AFFIRM study, 6x109
vp/vial

 

v Recruit and retain personnel required to conduct planned Phase 3 AFFIRM study

 

v Engage patient recruiting firm to assist with conduct of the Phase 3 AFFIRM
study

 

v Analyze use of clinical sites in China and the country of Georgia for AFFIRM
study

 

v Develop new website for Angionetics

 

v Prepare roadshow presentations for planned Mezzanine and IPO financings

 

v Establish Investor Relations program as private company in preparation for
transition into public company status

 

v Initiate and complete Mezzanine financing round of up to $15 million

 

v Prepare and file draft Registration Statement S-1

 

-7-